    Case: 1:18-cv-04088 Document #: 74 Filed: 11/15/19 Page 1 of 2 PageID #:855




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CAROLYN MILLER,                                      )
                                                     )
              PLAINTIFF                              )
                                                     )     Civil Action No. 1:18-cv-04088
              v.                                     )
                                                     )     Hon. Rebecca R. Pallmeyer
SOUTHWEST CREDIT SYSTEMS, L.P,                       )
                                                     )
              DEFENDANT.                             )
                                                    )

                                        NOTICE OF APPEAL

       Notice is hereby given in accordance with Rule 3 of the Federal Rules of Appellate

Procedure that plaintiff Carolyn Miller, appeals to the United States Court of Appeals for the

Seventh Circuit from the judgment entered October 16, 2019 granting Defendant’s motion for

Summary Judgment, and denial of Plaintiff’s Motion for Summary Judgment of Opinion and Order

Pursuant to Fed. R. Civ. P. 56(a), entered on October 16, 2019.


                                                    Respectfully submitted,


Dated: November 15, 2019                            /s/Celetha C. Chatman
                                                    Celetha C. Chatman
                                                    Community Lawyers, LLC.
                                                    20 N. Clark Street, Suite 3100
                                                    Chicago, Illinois 60602
                                                    Ph: (312) 757-1880
                                                    Fax: (312) 265-3227
                                                    cchatman@communitylawyersgroup.com




                                                1
    Case: 1:18-cv-04088 Document #: 74 Filed: 11/15/19 Page 2 of 2 PageID #:855




                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on November 15, 2019, I electronically

filed the foregoing document with the Clerk of Court for the Northern District of Illinois using

the CM/ECF system which will send notification of such filing to the attorneys of record.


                                                     /s/Celetha C. Chatman
                                                     Celetha C. Chatman
                                                     Community Lawyers, LLC.
                                                     20 N. Clark Street, Suite 3100
                                                     Chicago, Illinois 60602
                                                     Ph: (312) 757-1880
                                                     Fax: (312) 265-3227
                                                     cchatman@communitylawyersgroup.com




                                                2
